Citation Nr: 1449679	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-42 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Service connection for left ear hearing loss, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1960 to 
May 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2012, the Veteran and his spouse provided testimony at a Board hearing at the RO in Nashville, Tennessee, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This case was previously before the Board in May 2012.  In order to help the Veteran with the development of the claim for service connection for left ear hearing loss, especially as secondary to service-connected disabilities, the Board remanded the matter to obtain a VA examination and opinion as to the etiology of left ear hearing loss.  The case was returned to the Board for appellate consideration.  The Board finds that there has not been substantial compliance with the May 2012 Board Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, there is no need to remand the case for an adequate opinion, and no prejudice to the Veteran because Board is granting the benefit sought on appeal. 

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran has a current left ear hearing loss disability for VA compensation purposes. 

2. The Veteran was exposed to loud noise during service.

3. The Veteran has had continuous symptoms of left ear sensorineural hearing loss since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  In the present case, the Board is granting service connection for left ear hearing loss.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Sensorineural hearing loss is recognized by VA as a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307, and 3.309  apply to the claim for service connection for left ear hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Service Connection Analysis for Left Ear Hearing Loss

The Veteran contends that service connection is warranted for left ear hearing loss as a result of in-service loud noise exposure.  Specifically, the Veteran states that he was exposed to constant loud noise from heavy ship construction equipment and jet engines while working on the flight line aboard a Navy ship in service.  He has asserted his belief that the current left ear hearing loss disability may be associated, at least in part, to the in-service loud noise exposure.  The Veteran also states that he had symptoms of left ear hearing loss since service as a result of such in-service noise exposure.  See January 2012 Board hearing transcript.

The Board finds that the Veteran has a current disability of left ear hearing loss.  A June 2012 VA audiological examination report showed that the Veteran has a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the Veteran had in-service loud noise exposure.  The Veteran has consistently stated that, during service, he was exposed to loud noises from aircraft engines and construction equipment on one of the ships he board, which was being built on a dry dock.  See January 2012 Board hearing transcript; November 2001, and July 2005 VA examination reports; September 1985 Veteran statement.  The Board finds the Veteran's assertions to be credible.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran had continuous symptoms of left ear sensorineural hearing loss since service separation.  The Veteran testified at the January 2012 Board hearing that he has had continuous symptoms of left ear hearing loss, to include intermittent left ear discharge, since service.  During the January 2012 Board hearing, the Veteran's wife also testified that she noticed that the Veteran had hearing difficulties in the left ear ever since they got married in 1968, which was approximately three years after service separation.  A May 1985 Raleigh Otolaryngology report noted a speech discrimination score of 84 percent in the left ear, which is indicative of some hearing loss.  In August 1985, and September 1985 statements, the Veteran reported that he was having difficulty hearing his customers.  In an April 1987 statement, the Veteran stated that he had been suffering from hearing loss since service separation, 22 years earlier.  The record also reflects that the Veteran did not have any history of occupational or recreational noise exposure, because his only post-service job was a barber.  See January 2012 Board hearing transcript; June 2012 VA examination report.  Although an April 1965 in-service audiogram does not show left ear hearing loss under Hensley, and post-service treatment records are silent for treatment for, or complaints of, left ear hearing loss for more than 20 years after service, the Veteran and spouse have presented credible lay evidence of continuous symptoms of a left ear sensorineural hearing loss disability since service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had continuous symptoms of left ear sensorineural hearing loss since service separation.  38 C.F.R. §§ 3.303(b), 3.307, and 3.309; Walker, 708 F.3d 1331.

The Board notes that the June 2012 VA examination provided a negative opinion as to the relationship between current left ear hearing loss and active service.  The Board finds that the June 2012 VA opinion is inadequate because it did not offer an opinion with respect to the relationship between current left ear hearing loss and in-service noise exposure, was based on an inaccurate factual premise, and did not provide an adequate rationale with respect to the opinion given.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, this opinion has no probative value because the Board is granting service connection on a presumptive basis because of continuous symptoms of left ear sensorineural hearing loss since service.  In any case, the Board does not need to reach the weight assignable to the June 2012 opinion as having a tendency to directly relate the current left ear hearing loss to service.  This is because the Board is granting service connection on a presumptive basis because of continuous symptoms of left ear sensorineural hearing loss since service rather than on direct service connection.  

Because the Veteran had continuous symptoms of left ear sensorineural hearing loss since service, left ear sensorineural hearing loss is presumed to have been incurred in service to warrant service connection for the left ear hearing loss.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a); Walker, 708 F.3d 1331.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of left ear hearing loss since service separation, all other service connection theories are rendered moot.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


